

113 HR 3167 IH: Playing Fair on Trade and Innovation Act
U.S. House of Representatives
2013-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3167IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2013Mr. Terry introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the bases for ineligibility for designation of countries as beneficiary developing countries under title V of the Trade Act of 1974, and for other purposes.1.Short titleThis Act may be cited as the Playing Fair on Trade and Innovation Act.2.Designation of beneficiary developing countries under the Generalized System of Preferences program(a)Countries ineligible for designationSection 502(b)(2) of the Trade Act of 1974 (19 U.S.C. 2462(b)(2)) is amended—(1)by inserting after subparagraph (H) the following new subparagraphs:(I)Such country fails to provide adequate and effective protection for intellectual property rights.(J)Such country maintains local content requirements, other than requirements that apply only to the procurement by governmental agencies of products purchased for governmental purposes and not with a view to commercial resale or with a view to use in the production of goods for commercial sale.; and(2)in the matter following subparagraph (J) (as added by paragraph (1) of this subsection)—(A)by striking and (H) and inserting (H); and(B)by striking shall not and inserting , (I), and (J) shall not.(b)Factors affecting country designationSection 502(c) of the Trade Act of 1974 (19 U.S.C. 2462(c)) is amended—(1)by striking paragraph (5); and(2)by redesignating paragraphs (6) and (7) as paragraphs (5) and (6), respectively.(c)Effective dateThis section takes effect on the date of the enactment of this Act and applies with respect to the designation of any country as a beneficiary developing country under title V of the Trade Act of 1974 on or after such date of enactment.